Title: To George Washington from Major General William Heath, 30 August 1779
From: Heath, William
To: Washington, George


        
          Dear General
          Mandavilles [Dutchess County, N.Y.]Augst 30th 1779
        
        Mr Hogeland the Adjutant of Colonel Sheldons Regt has Just acquainted me that on his way from the Regt hither he was informed that a party of men had a few Days Since been down toward New Rochelle and East Chester and driven off from the Inhabitants near one Hundred head of Cattle which they intended to Sell at vendue this Day at Crompond. ⟨mutilated⟩ Hogeland says these men are refugees from Tarrytown and Singsing and assert that they have been robbed of their property and driven from their habitations by the Enemy and Tories, that they have a right to make reprisals on such as they know to be disaffected. I cannot learn that they are Commanded by any particular officer, altho I apprehend that this matter properly belongs to the authority of the State, as the plunderers and Plundered are its Inhabitants yet as such practises are pregnant with mischief and will be productive of many ill Consequences, unless under the Controul and direction of authority. I have thought it my Duty to make this representation to your Excellency. I have the honor to be with the greatest respect your Excellencys most obedient Servt
        
          W. Heath
        
      